Exhibit 10.35

 

Confidential Treatment Requested.

 

Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.

 

 

AMENDED AND RESTATED

 

SERVICING AGREEMENT

 

between

 

THE NEIMAN MARCUS GROUP, INC.

 

and

 

HSBC BANK NEVADA, N.A.

 

 

 

Dated as of September 23rd, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

 

 

Section 1.01.

Defined Terms

 

1

Section 1.02.

Certain Interpretive Matters

 

3

 

 

 

ARTICLE II

SERVICING

 

 

 

Section 2.01.

Appointment

 

4

Section 2.02.

Servicer Compensation

 

4

Section 2.03.

Services

 

4

Section 2.04.

Service Level Standards

 

5

Section 2.05.

Use of Subservicers

 

5

Section 2.06.

Disaster Recovery

 

5

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.

Representations and Warranties of Servicer

 

6

Section 3.02.

Representations and Warranties of Bank

 

7

 

 

 

ARTICLE IV

ADDITIONAL COVENANTS

 

 

 

Section 4.01.

Further Assurances

 

8

Section 4.02.

Modifications

 

8

Section 4.03.

Correction of Errors

 

8

Section 4.04.

Changes in Law

 

8

Section 4.05.

Cooperation

 

10

Section 4.06.

Facilities and Equipment

 

11

Section 4.07.

Insurance

 

11

Section 4.08.

Customer Information

 

11

 

 

 

ARTICLE V

DEFAULT; REMEDIES

 

 

 

Section 5.01.

Servicer Default

 

11

Section 5.02.

Remedies

 

12

Section 5.03.

Non-Starred SLAs

 

13

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

TERM

 

 

 

Section 6.01.

Term of Agreement

 

13

Section 6.02.

Servicer Termination Events

 

13

Section 6.03.

Termination by Bank

 

14

Section 6.04.

Effect of Termination

 

14

 

 

 

ARTICLE VII

INDEMNIFICATION

 

 

 

Section 7.01.

Indemnification

 

14

Section 7.02.

Procedure for Indemnification

 

15

Section 7.03.

Notice and Additional Rights and Limitations

 

16

Section 7.04.

Limits on Indemnification

 

16

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

 

Section 8.01.

Confidentiality

 

17

Section 8.02.

Access Rights

 

19

Section 8.03.

No Waiver; Remedies; Amendment

 

19

Section 8.04.

Independent Contractor

 

19

Section 8.05.

No Joint Venture

 

20

Section 8.06.

Payment Terms

 

20

Section 8.07.

Entire Agreement

 

20

Section 8.08.

No Set-Off

 

20

Section 8.09.

Notices

 

20

Section 8.10.

Severability

 

21

Section 8.11.

Headings

 

21

Section 8.12.

Survival

 

21

Section 8.13.

Costs and Expenses

 

21

Section 8.14.

Drafting

 

22

Section 8.15.

Counterparts

 

22

Section 8.16.

Assignment; Successors

 

22

Section 8.17.

Governing Law

 

22

Section 8.18.

Waiver of Jury Trial and Venue

 

22

 

SCHEDULES

 

Schedule 1.01(a)

 

Services

Schedule 2.04(a)

 

Service Level Standards

Schedule 5.02  Remedies

Schedule 7.04  Indemnity Matters

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SERVICING AGREEMENT

 

This Amended and Restated Servicing Agreement (as amended from time to time,
this “Agreement”), dated as of September 23rd, 2010, is between The Neiman
Marcus Group, Inc., a Delaware corporation (“Servicer”), and HSBC Bank Nevada,
N.A., a national credit card bank (“Bank”).

 

WHEREAS, Servicer and certain of its subsidiaries (together, the “NMG
Companies”) are parties to a Program Agreement, dated as of June 8, 2005 (as
amended prior to the date hereof, the “Original Program Agreement”), with Bank
and certain of its affiliates governing the operation of a credit card program
and the rendering of marketing and other services by the parties thereto;

 

WHEREAS, the Program Agreement is being amended, restated and extended as of the
date hereof (as so amended, restated and extended, the “Program Agreement”);

 

WHEREAS, Servicer and Bank are parties to a Servicing Agreement, dated as of
July 7, 2005 (as heretofore amended, the “Original Servicing Agreement”),
pursuant to which Servicer performs certain servicing and administration
activities relating to the Accounts and the Program (each as defined below); and

 

WHEREAS, Bank and Servicer wish to amend and restate the Servicing Agreement in
its entirety as set forth herein in connection with the execution and delivery
of the Program Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree to amend and restate the
Original Servicing Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.01.  Defined Terms. Wherever used in this Agreement, unless the
context otherwise requires, the following terms shall have the meanings set
forth below. Capitalized terms used but not defined in this Agreement shall have
the meanings given them in the Program Agreement.

 

“Agreement”: As defined in the preamble hereof.

 

“Bank”: As defined in the preamble hereof.

 

“Bank Cost Increase Percentage”:  As defined in Section 4.04(b) hereof.

 

“Bank Parent”: means HSBC Finance Corporation, a Delaware corporation.

 

“Bank Parties”: means the collective reference to Bank and Primary Servicer.

 

--------------------------------------------------------------------------------


 

“Confidential Information”: As defined in Section 8.01(a)(i) hereof.

 

“Change in Servicing Law”: As defined in Section 4.04(a) hereof.

 

“Damages”:  As defined in Section 7.01(a) hereof.

 

“Deductible Amount”: As defined in Schedule 7.04.

 

“Disclosing Party”: As defined in Section 8.01(a)(iv) hereof.

 

“Effective Annual Servicing Fee Rate”:   For any measurement period, (x) the
Annual Servicing Fee Rate for such period minus (y) the product of (1) the
Profit Sharing Differential for such period and (2) the Average Gross
Receivables for such period divided by (3) the sum of the number Accounts that
were Active Accounts during any month in such period divided by the number of
months in such period.

 

“Inflation Rate”: At any time following the first Change in Servicing Law, the
period beginning with the first full calendar month immediately following the
time the Servicer begins to make any material efforts to comply with the first
Change in Servicing Law and ending with the full calendar month immediately
preceding the time the Servicer begins to make any material efforts to comply
with the most recent Change in Servicing Law, the percentage equivalent of the
product of one plus the monthly CPI for each completed month in such period
(e.g., for the period of January 2010 through July 2010, such calculation would
be: (1+0.2%)*(1+0.0%)*(1+0.1%)*(1-0.1%)*(1-0.2%)*(1-0.1%)*(1+0.3%) = 100.2%).

 

“Initial Penalty Amount”: As defined in Schedule 5.02.

 

“Monthly Average Servicing Cost Per Active Account”  means, for any period,
(i) when used in reference to the Servicer, the total costs incurred by the
Servicer in connection with performing the Services divided by (A) the sum of
the number of Accounts that were Active Accounts in any month in such period
divided by (B) the number of months in such period, and (ii) when used in
reference to Bank, the total costs incurred by Bank in connection with
performing services equivalent to the Services in connection with all private
label credit card programs serviced by Bank divided by (x) the sum of all credit
card accounts under such programs that would have been considered Active
Accounts in any month in such period if such accounts were “Accounts” under the
Program divided by (y) the number of months in such period.

 

“NMG Companies”:  As defined in the recitals hereof.

 

“Non-Starred SLAs”: Any SLA on Schedule 2.04(a) that is not a Starred SLA.

 

“Party”:  When used in the singular, either Servicer or Bank or, when used in
the plural, both Servicer and Bank.

 

“Primary Servicer”:  HSBC Card Services, Inc., a Delaware corporation.

 

“Program Agreement”:  As defined in the recitals hereof.

 

2

--------------------------------------------------------------------------------


 

“Receiving Party”: As defined in Section 8.01(a)(iv) hereof.

 

“Regulatory Failure”: As defined in Section 5.01(b) hereof.

 

“Regulatory SLA”: As defined in Section 5.01(b) hereof.

 

“Seasonally Adjusted Consumer Price Index for All Urban Consumers”:  means

 

“Servicer”:  As defined in the preamble hereof.

 

“Servicer Default”: As defined in Section 5.01 hereof.

 

“Servicer Event of Default”: The occurrence of any one of the events listed in
Section 6.02.

 

“Services”: As defined in Section 2.02(a) hereof.

 

“Significant Failure”: As defined in Section 5.01(a) hereof.

 

“SLA”: Each individual performance standard set forth on Schedule 2.04(a).

 

“Solvent”: When used with respect to any Person, that (a) the present fair
salable value of such Person’s assets exceed the total amount of its
liabilities, (b) such Person is able to pay its debts as they become due and
(c) such Person does not have unreasonably small capital to carry on its
business as theretofore operated and all business in which such Person is about
to engage.

 

“Starred SLA”: On Schedule 2.04(a), the SLAs starred therein.

 

“Subsequent Failure”: As defined in Section 5.02(b) hereof.

 

“Subsequent Penalty Amount”: As defined in Schedule 5.02.

 

“Term”:  As defined in Section 6.01 hereof.

 

“Transaction Document”: The Program Agreement and this Agreement and the
agreements, instruments, schedules and other documents to be delivered pursuant
thereto and hereto.

 

Section 1.02.  Certain Interpretive Matters. As used herein: (a) all references
to the plural number shall include the singular number (and vice versa); (b) all
references to “herein,” “hereunder,” “hereof” or like words shall refer to this
Agreement as a whole and not to any particular section, subsection or clause
contained in this Agreement; (c) all references to “include,” “includes” or
“including” shall be deemed to be followed by the words “without limitation”;
(d) all references to “$” or “dollars” shall be deemed references to United
States dollars; and (e) all references to a particular agreement, instrument or
document shall include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument, or document.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

SERVICING

 

Section 2.01.  Appointment. Subject to the terms and conditions of this
Agreement, Bank hereby appoints Servicer as of the Effective Date as the
servicer of the Accounts and Cardholder Indebtedness and Servicer hereby accepts
such appointment.

 

Section 2.02.  Servicer Compensation.  As compensation for provision of the
Services hereunder, Servicer shall receive payment as set forth in Schedule
9.1(a)(ii)(c) of the Program Agreement.

 

Section 2.03.  Services.

 

(a)           Commencing on the Effective Date and continuing until the date, if
any, upon which any listed type of Service enumerated below is transferred to
Primary Servicer as provided in this Agreement, Servicer shall perform the
services described in Schedule 1.01(a) (collectively, the “Services”), in each
case in accordance with this Agreement and the Risk Management Policies and
Operating Procedures.  Servicer shall service the Accounts in compliance with
Applicable Law, in such a way as to not disparage or embarrass the Bank Parties
or either of their names, with a level of service to Cardholders and with no
less care and diligence than the degree of service, care and diligence employed
by Servicer prior to the Effective Date.  Notwithstanding anything to the
contrary contained herein, Bank shall be solely responsible for monitoring legal
developments applicable to the operation of the Credit Card Business, although
Servicer shall promptly apprise Bank of any such legal developments of which it
becomes aware.

 

(b)           Servicer may elect upon not less than [***] days’ written notice
to Bank to transfer  (i)  the Late Stage Collection Services described in
Schedule 1.01(a) or (ii) all of the Services being performed hereunder, to
Primary Servicer, in which event Primary Servicer shall accept appointment as
servicer with respect to such Services and shall be required to comply with the
provisions of the Program Agreement in connection with the performance of such
Services, including the requirement to meet the SLAs applicable to Primary
Servicer for such Services set forth in Schedule 7.3(a) of the Program
Agreement.  Upon the date of the foregoing transfer, Servicer shall be released
from any further obligation with respect to the performance of the applicable
Services.  Upon transfer of the Late Stage Collection Services, the Annual
Servicing Fee Rate shall be reduced by [***].

 

(c)           Servicer shall maintain records relating to its performance of the
Services in accordance with the record retention policies set forth on Schedule
4.4(f) of the Program Agreement. Records may be kept in either paper or
electronic form. Servicer shall retrieve, reproduce and deliver to Bank any
records reasonably requested from time to time by Bank for the purpose of
providing customer assistance or resolving customer disputes, and Bank shall
compensate Servicer on demand for the reasonable costs and expenses associated
with such retrieval, reproduction and delivery.

 

4

--------------------------------------------------------------------------------


 

(d)           Bank shall train personnel of Servicer on Bank’s systems and
processes that are related to or that interface with, but that are not
components of, the Services to the extent necessary for Servicer to perform the
Services.  Servicer shall train personnel of Bank on Servicer’s systems and
processes that are related to the Services being provided under this Agreement.

 

(e)           Bank shall cooperate, and shall ensure that each of its Affiliates
shall cooperate, with Servicer in all matters relating to Servicer’s performance
of the Services at Servicer’s reasonable request. Such cooperation shall be
provided at the expense of Bank and shall include providing Servicer with
reasonable access to the personnel, records, systems, technology and information
of the Bank Parties and their Affiliates relating to the Accounts. Servicer
shall obtain all licenses and authorizations necessary to perform the Services
that it provides hereunder.

 

Section 2.04.  Service Level Standards.

 

(a)           Servicer shall perform the applicable Services in accordance with
the SLAs set forth on Schedule 2.04(a).

 

(b)           Servicer shall report to Bank monthly, in a mutually agreed upon
format, Servicer’s performance under each of the SLAs set forth on Schedule
2.04(a).  If Servicer fails to meet any SLA, Servicer shall (i) immediately
report to the Management Committee the reasons for the SLA failure(s); and
(ii) promptly take commercially reasonable action to correct and prevent
recurrence of such failure(s).

 

Section 2.05.  Use of Subservicers. Servicer shall have the right to perform any
portion of the Services through one or more subservicers; provided that (i) any
subservicer that is not an Affiliate of Servicer shall be subject to approval
pursuant to Article III of the Program Agreement and (ii) Servicer shall remain
fully responsible to Bank for the portion of the Services performed by any such
subservicer(s) (including its Affiliates).  Notwithstanding the foregoing, to
the extent Servicer subcontracts or outsources to any third party any Services
as of the date hereof, Servicer may continue to subcontract or outsource such
Services to such third party.

 

Section 2.06.  Disaster Recovery. For as long as Servicer is providing services
hereunder, Servicer shall continue to maintain the disaster recovery plan in
effect on the Effective Date.  Servicer shall be prepared to and have the
ability to implement such plan if necessary.  Servicer shall provide Bank with
access to review such plan upon request.  Servicer shall test the plan annually
and shall promptly implement such plan upon the occurrence of a disaster or
business interruption.  Servicer shall be excused from its failure to meet any
applicable SLAs that result directly from the failure of any of the Bank
Systems.  If in the event of a disaster or severe business interruption Servicer
fails to take reasonable steps to respond to such disaster or severe business
interruption, Bank shall have reasonable access to Servicer’s systems, technical
personnel and disaster recovery resources, so as to ensure continuity of
business and systems required to service the Accounts.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.  Representations and Warranties of Servicer. Servicer represents
and warrants to Bank as follows:

 

(a)           Organization. Servicer (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, (ii) is duly licensed or qualified to do business and is in good
standing as a foreign corporation in all jurisdictions in which the conduct of
its business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on its ability to perform its obligations hereunder, and
(iii) has all necessary licenses, permits, consents or approvals from or by, and
has made all necessary filings and registrations with, all governmental
authorities having jurisdiction, to the extent required for the ownership, lease
or conduct and operation of its business, except to the extent that the failure
to obtain such licenses, permits, consents or approvals or to make such filings
or registrations would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on its ability to perform its
obligations under this Agreement.

 

(b)           Capacity; Authorization; Validity.  Servicer has all necessary
corporate power and authority to (i) execute and enter into this Agreement, and
(ii) perform its obligations hereunder and the other documents, instruments and
agreements relating to this Agreement executed by it pursuant hereto.  The
execution and delivery by Servicer of this Agreement and all documents,
instruments and agreements executed and delivered by Servicer pursuant hereto,
and the consummation by Servicer of the transactions specified herein, have been
duly and validly authorized and approved by all necessary corporate actions of
Servicer.  This Agreement (i) has been duly executed and delivered by Servicer,
(ii) constitutes the valid and legally binding obligation of Servicer, and
(iii) is enforceable in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).

 

(c)           Conflicts; Defaults; Etc.  The execution, delivery and performance
of this Agreement by Servicer, its compliance with the terms hereof, and
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which Servicer is a party or by which it is bound, or
to which any of the assets of Servicer is subject; (ii) conflict with or violate
the articles of incorporation or by-laws of Servicer; (iii) breach or violate
any Applicable Law or Applicable Order, in each case, applicable to Servicer;
(iv) require the consent or approval of any other party to any contract,
instrument or commitment to which Servicer is a party or by which it is bound;
or (v) require any filing with, notice to, consent or approval of, or any other
action to be taken with respect to, any Governmental Authority, except, in the
cases of clauses (i) and (iii)-(v), for such conflicts, breaches, defaults,
violations or failures to obtain such consents or approvals or make or obtain

 

6

--------------------------------------------------------------------------------


 

such filings, notices, consents and approvals as would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon Servicer’s ability to perform its obligations under this Agreement.

 

(d)           Litigation. No action, claim, litigation, proceeding, arbitration
or investigation is pending or, to the Knowledge of Servicer, threatened against
Servicer or any of its Subsidiaries, at law, in equity or otherwise, by or
before any Governmental Authority, to which Servicer or any of its Subsidiaries
is a party, which would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of Servicer to perform its
obligations under this Agreement.

 

(e)           Facilities and Equipment.  Servicer has all necessary facilities,
equipment, supplies and such other resources as are reasonably necessary to
provide the Services under this Agreement.

 

(f)            Solvency.  Servicer is Solvent.

 

Section 3.02.  Representations and Warranties of Bank. Bank represents and
warrants to Servicer as follows:

 

(a)           Organization. Bank (i) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, (ii) is duly licensed or qualified to do business and is in good
standing as a foreign corporation in all jurisdictions in which the conduct of
its business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on its ability to perform its obligations hereunder, and
(iii) has all necessary licenses, permits, consents or approvals from or by, and
has made all necessary filings and registrations with, all governmental
authorities having jurisdiction, to the extent required for the ownership, lease
or conduct and operation of its business, except to the extent that the failure
to obtain such licenses, permits, consents or approvals or to make such filings
or registrations would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on its ability to perform its
obligations under this Agreement.

 

(b)           Capacity; Authorization; Validity.  Bank has all necessary
corporate power and authority to (i) execute and enter into this Agreement, and
(ii) perform its obligations hereunder and the other documents, instruments and
agreements relating to this Agreement executed by it pursuant hereto.  The
execution and delivery by Bank of this Agreement and all documents, instruments
and agreements executed and delivered by Bank pursuant hereto, and the
consummation by Bank of the transactions specified herein, have been duly and
validly authorized and approved by all necessary corporate actions of Bank. 
This Agreement (i) has been duly executed and delivered by Bank,
(ii) constitutes the valid and legally binding obligation of Bank, and (iii) is
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, receivership or other laws affecting the rights of
creditors generally and by general equity principles including those respecting
the availability of specific performance).

 

7

--------------------------------------------------------------------------------


 

(c)           Conflicts; Defaults; Etc.  The execution, delivery and performance
of this Agreement by Bank, its compliance with the terms hereof, and
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which Bank is a party or by which it is bound, or to
which any of the assets of Bank is subject; (ii) conflict with or violate the
articles of incorporation or by-laws of Bank; (iii) breach or violate any
Applicable Law or Applicable Order, in each case, applicable to Bank;
(iv) require the consent or approval of any other party to any contract,
instrument or commitment to which Bank is a party or by which it is bound; or
(v) require any filing with, notice to, consent or approval of, or any other
action to be taken with respect to, any Governmental Authority, except, in the
cases of clauses (i) and (iii)-(v), for such conflicts, breaches, defaults,
violations or failures to obtain such consents or approvals or make or obtain
such filings, notices, consents and approvals as would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon Bank’s ability to perform its obligations under this Agreement.

 

(d)           Litigation. No action, claim, litigation, proceeding, arbitration
or investigation is pending or, to the Knowledge of Bank, threatened against
Bank or any of its Affiliates, at law, in equity or otherwise, by or before any
Governmental Authority, to which Bank or any of its Subsidiaries is a party,
which would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the ability of Bank to perform its obligations under
this Agreement.

 

(e)           Solvency.  Bank is Solvent.

 

ARTICLE IV

 

ADDITIONAL COVENANTS

 

Section 4.01.  Further Assurances. From time to time after the execution of this
Agreement, as and when requested by either Party, the other Party shall execute
and deliver, or cause to be executed and delivered, all such documents and
instruments as may be reasonably necessary to consummate the transactions
contemplated by this Agreement.

 

Section 4.02.  Modifications. Except as permitted by this Agreement, the Program
Agreement, the Risk Management Policies or the Operating Procedures, Servicer
shall not enter into any agreement or arrangement reducing amounts payable by
Cardholders.

 

Section 4.03.  Correction of Errors. Each of the Parties shall correct or cause
to be corrected as promptly as practicable any data processing or billing errors
of which it receives knowledge that occur in the performance of the Services.

 

Section 4.04.  Changes in Law.

 

(a)           Bank shall notify Servicer from time to time, in a timely manner,
of any expiration, revocation or amendment of, or other material developments
relating to, any requirements of Applicable Law affecting the provision by
Servicer of the Services (including

 

8

--------------------------------------------------------------------------------


 

any Change in Law affecting the provision by Servicer of the Services) (any of
the foregoing, a “Change in Servicing Law”).   Any increase in the Servicer’s
cost of providing the Services that are caused by or arise from a Change in
Servicing Law shall be allocated between the Servicer and Bank as follows:

 

(b)           The Parties will mutually determine (i) the Servicer’s Monthly
Average Servicing Cost Per Active Account during the [***] immediately preceding
the time the Servicer begins to make any material efforts to comply with the
first Change in Servicing Law, (ii) the Servicer’s Monthly Average Servicing
Cost Per Account during the [***] immediately following the Servicer’s
implementation of processes and procedures to comply with any Change in
Servicing Law, (iii) if Bank is required to implement a systematic procedure in
response to the Change in Servicing Law pursuant to Section 4.04(d), the
Servicer’s Monthly Average Servicing Cost Per Active Account during the [***]
immediately following the implementation of the systemic solution pursuant to
Section 4.04(d), (iv) the Bank’s Monthly Average Servicing Cost Per Active
Account during the period referred to in clause (i), and (v) if Bank is required
to implement a systematic procedure in response to the Change in Servicing Law
pursuant to Section 4.04(d), Bank’s Monthly Average Servicing Cost Per Active
Account during the [***] immediately following Bank’s implementation of such
systematic solution.  Any disputes regarding such servicing costs will be
resolved in accordance with Article XII of the Program Agreement.  In
calculating the Servicer’s Monthly Average Servicing Cost Per Active Account,
the costs associated with performing Late Stage Collections Services shall be
separately reflected, and in the event of a transfer of such Services pursuant
Section 2.03(b), after such transfer all calculations pursuant to this
Section 4.04(b) shall exclude any such costs associated with performing such
services for all periods measured.

 

(c)           Unless the NMG Cost Increase Percentage (as determined in
accordance with the following provisions of this Section 4.04(c)) is less than
or equal to [***], in which case the Annual Servicing Fee Rate will remain
unchanged, then the Annual Servicing Fee Rate in effect from and after the date
of any Change in Servicing Law shall be [***] (or $[***] decreased, if
applicable, as set forth in Section 2.03(b) in the event that Late Stage
Collection Services have been transferred pursuant such Section) increased by
the fractional equivalent of a percentage (such percentage, the “NMG Cost
Increase Percentage”), if any, by which the amount referred to in
Section 4.04(b)(ii) exceeds the cost referred to in Section 4.04(b)(i) (which
shall be multiplied by the Inflation Rate for any Change in Servicing Law
following the first Change in Servicing Law) (i.e., [***] (or [***] following
the transfer of Late Stage Collections Services as set forth in Section 2.03(b))
shall be multiplied by a number equal to [***]

 

9

--------------------------------------------------------------------------------


 

[***]. Each adjustment to the Annual Servicing Fee Rate shall be made as soon as
practicable following calculation of the amounts referred to in
Section 4.04(b) necessary to calculate such Annual Servicing Fee Rate
adjustment.  In the Monthly Settlement Statement following the date on which
such adjustment has been made, in addition to any other amounts payable by Bank,
there shall be added an amount equal to the amount the Servicer would have
received if such Annual Servicing Fee Rate adjustment had been implemented on
the earlier of (A) [***] following the implementation of processes and
procedures to comply with such Change in Servicing Law or (B) the implementation
of the systematic solution pursuant to Section 4.04(d).

 

(d)           If the NMG Cost Increase Percentage exceeds [***], then Bank shall
be obligated to implement a systematic method to comply with any such Changes in
Servicing Law that is equivalent to the systematic methods used or being
implemented by Bank in connection with such Changes in Servicing Law in
servicing other private label credit card portfolios as to which it is issuer. 
Such systematic process shall be implemented within a timeframe mutually agreed
by the Servicer and Bank, which timeframe shall target [***] after changes in
servicing procedures were first implemented in response to such Changes in
Servicing Law that caused the NMG Cost Increase Percentage to exceed [***] (or
for any Change in Servicing Law thereafter, shall target [***] after change in
servicing procedures were first implemented in response to such Change in
Servicing Law), but in any event such process shall be implemented no later than
[***] after the implementation of such changes in servicing procedures as a
result of such Change in Servicing Law, unless (i) NMG’s failure to comply with
the following obligations in this Section 4.04(d) shall have prevented Bank from
completing such implementation within such [***] or (ii) it is commercially
impracticable to implement such systematic process within such [***] for a
commercially reasonable cost, in which event (in the case of either clause
(i) or clause (ii)) such implementation shall be completed as soon as reasonably
practicable.  NMG will reasonably cooperate with Bank in connection with the
implementation of such systematic process, including by providing such product
support, design review and approvals, processing, data and technology changes
and upgrades as are commercially reasonable, in each case within timeframes
reasonably required by Bank in order to meet the agreed-upon timeframes for
implementation of the systematic process.  In determining whether implementation
of a systematic process is commercially practicable within the [***] timeframe
referred to above, the Parties agree that Bank shall have the right to
prioritize its systematic projects in accordance with Applicable Law and its
commercially reasonable discretion, provided, however, that prioritizing other
private label credit card system initiatives addressing the same Change in
Servicing Law for credit card Programs other than the Program shall not be
grounds for delaying implementation of the systematic process required by this
Section 4.04(d) beyond the [***] after changes in servicing procedures were
first implemented in response to the applicable Change in Servicing Law.

 

(e)           Notwithstanding anything to the contrary set forth herein or in
the Program Agreement, if the Effective Annual Servicing Fee Rate for any month
exceeds [***], the Annual Servicing Fee Rate with respect to such month shall be
reduced by the dollar amount by which the Effective Servicing Fee Rate exceeds
[***].

 

Section 4.05.  Cooperation. Each Party covenants that it shall use commercially
reasonable efforts to cooperate with the other Party in the servicing of the
accounts.

 

10

--------------------------------------------------------------------------------

 


 

Section 4.06.  Facilities and Equipment.

 

(a)           For as long as Servicer is providing Services hereunder, Servicer
shall maintain in good working order all necessary facilities, equipment,
supplies and such other resources as are reasonably necessary to provide any
Services in accordance with the SLAs under this Agreement.

 

(b)           Servicer shall provide Bank with written notice prior to opening a
new servicing facility for the purpose of providing the Services.

 

Section 4.07.  Insurance.  Servicer shall maintain insurance policies (in any
event including error and omissions liability insurance and fiduciary liability
insurance) with respect to its employees and properties under such terms and
conditions as are (i) commercially reasonable and available from time to time
and (ii) customary for similarly situated Persons engaged in similar business,
except in each case for insurance which a failure to maintain would not
reasonable be expected to have a material adverse effect on the ability of
Servicer to perform its obligations under this Agreement.

 

Section 4.08.  Customer Information.  Servicer shall maintain an information
security program that is designed to meet all requirements of Applicable Law,
including, at a minimum, maintenance of an information security program that is
designed to: (i) ensure the security and confidentiality of customer
information; (ii) protect against any anticipated threats or hazards to the
security or integrity of such information; (iii) protect against unauthorized
access to or use of such information; and (iv) ensure the proper disposal of
such information.  Additionally, such security measures shall meet current
industry standards and shall be at least as protective as those used by Servicer
to protect its other confidential customer information.  Servicer shall use the
same degree of care in protecting the customer information against unauthorized
disclosure as it accords to its own confidential customer information, but in no
event less than a reasonable standard of care.  In the event Servicer becomes
aware of any unauthorized use of or access to customer information, Servicer
shall immediately notify Bank and shall cooperate with Bank, as it deems
necessary or as required by Applicable Law, (x) to assess the nature and scope
of such incident, (y) to contain and control such incident to prevent further
unauthorized access to or use of such information, and (z) to provide prompt
notice to affected customers to the extent required by Applicable Law or
otherwise with the approval of the Management Committee.

 

ARTICLE V

 

DEFAULT; REMEDIES

 

Section 5.01.  Servicer Default. It shall be a “Servicer Default” if either of
the events set forth below shall occur and be continuing and remain unremedied
prior to the expiration of the specified period:

 

(a)           Significant Failure.  If Servicer (i) is more than [***] below the
target for any Starred SLA in any Fiscal Month, (ii) fails to meet any
individual Starred SLA in [***] consecutive Fiscal Months or (iii) fails to meet
any Starred SLA [***] Fiscal Month period

 

11

--------------------------------------------------------------------------------


 

(including multiple breaches of the same and individual breaches of different
Starred SLAs) (each, a “Significant Failure”).

 

(b)           Regulatory Failure.  If Servicer fails to meet an SLA designated
as a regulatory-based SLA on Schedule 2.04(a) (each, a “Regulatory SLA”) and
such failure results in a breach by Servicer of Applicable Law (such failure, a
“Regulatory Failure”).

 

Section 5.02.  Remedies.

 

(a)           In the event of a Significant Failure, Servicer shall:
(A) promptly report to the Management Committee the reasons for the Starred SLA
failure(s); (B) within [***] days of such Significant Failure, propose a
remediation plan for taking such action as Servicer deems necessary to correct
and prevent recurrence of such failure(s); and (C) subject to Bank’s agreement,
implement the remediation plan as soon as practicable.  However, under no
circumstances shall the time period between Bank’s agreement to the remediation
plan and completion of such plan exceed [***].

 

(b)           If Servicer has an additional failure of any of the same Starred
SLA(s) (“Subsequent Failure”) during the [***] Fiscal Months following the
occurrence of any Significant Failure, Servicer shall pay Bank the Initial
Penalty Amount, within fifteen (15) days of the end of such Fiscal Month, for
each such Subsequent Failure.

 

(c)           Upon the occurrence of the second Subsequent Failure and each
additional Subsequent Failure of the same Starred SLA during the [***] Fiscal
Months following a Significant Failure or upon the occurrence of a Regulatory
Failure, Servicer shall pay Bank the Subsequent Penalty Amount, within [***]
days of the end of such Fiscal Month, per each additional Subsequent Failure.

 

(d)           Upon the occurrence of (i) the third and each additional
Subsequent Failure of the same Starred SLA during the [***] Fiscal Months
following a Significant Failure or (ii) a second Regulatory Failure of the same
Regulatory SLA , Bank shall, in addition to payment as provided in paragraph
(c) above, have the right to terminate the Program Agreement by providing [***]
days prior written notice to Servicer, in which event the parties shall have the
rights set forth in Article XVII of the Program Agreement; provided, however,
that prior to either Party electing to transfer the provision of such Services
pursuant to Section 5.02(e) below or to terminate the Program Agreement, the
Management Committee shall meet to discuss the occurrence of the Subsequent
Failure and shall determine whether such SLA should be modified (except in the
case of a Regulatory Failure, in which event no Management Committee meeting
shall be required as a condition to transferring the affected Services pursuant
to Section 5.02(e)).  If the Management Committee determines that such SLA shall
be modified, then Bank shall not be entitled to terminate the Program Agreement
as a result of the Subsequent Failure discussed at the meeting of the Management
Committee unless and until an additional Subsequent Failure of the same Starred
SLA occurs; and provided, further, that for purposes of transferring Services
pursuant to this Section 5.02(d) or Section 5.02(e), an SLA that is both a
Starred SLA and a Regulatory SLA shall be deemed to be a Regulatory SLA.

 

12

--------------------------------------------------------------------------------


 

(e)           Notwithstanding the foregoing, in the case of any Servicer Default
with respect to any type of Service, after the Management Committee meeting
referred to above (except in the case of a Regulatory Failure) and assuming that
no SLA is modified, in lieu of terminating the Program Agreement, either Party
may elect to cause the Services subject to such Servicer Default to be
transferred to Primary Servicer pursuant to the Program Agreement.

 

(f)            No servicing transfer or termination of this Agreement pursuant
to Section 5.02(d) or Section 5.02(e) above shall be effective until either
assumption by the Bank or its Affiliate of the provision of the Services or the
appointment by Bank of a successor servicer reasonably satisfactory to Servicer
pursuant to a servicing agreement reasonably satisfactory to Servicer. 
Following the delivery by the applicable Party of written notice of a servicing
transfer or termination, Bank shall have reasonable access to Servicer’s
operations and systems to ensure continuity of business and systems required to
service the Accounts until such time as Bank or its Affiliate assumes the
provision of the Services or appoints a successor servicer reasonably
satisfactory to Servicer.  Both Parties shall use commercially reasonable
efforts and cooperate with each other to ensure continuity of business during
any transfer of Services.

 

Section 5.03.  Non-Starred SLAs. For purposes of this Article V, “Starred SLA”
shall be deemed to include Non-Starred SLAs in the event that there have been
more than [***] in any [***] with respect to any Non-Starred SLAs; provided,
that in the event there are no Significant Failures in the immediately following
[***] with respect to any of the Non-Starred SLAs, then such Non-Starred SLAs
shall no longer be deemed to be Starred SLAs.

 

ARTICLE VI

 

TERM

 

Section 6.01.  Term of Agreement. The term of this Agreement shall commence on
the date hereof and expire simultaneously with the termination of the Program
Agreement or the termination pursuant to Section 2.03(b), 5.02(d) or
5.02(e) (the “Term”).

 

Section 6.02.  Servicer Termination Events.  The occurrence of any one or more
of the following events (regardless of the reason therefor) shall constitute an
event of default by Servicer hereunder:

 

(a)           Servicer shall fail to make payment in full of any amount due to
Bank pursuant to Section 5.02 within two (2) Business Days after such payment is
due pursuant to Section 5.02.

 

(b)           Servicer shall fail to comply with Section 4.06, 4.07 or 4.08 and
such failure shall materially impair the quality of the Services hereunder.

 

(c)           A petition under the U.S. Bankruptcy Code or similar law shall be
filed against Servicer and not be dismissed within sixty (60) days.

 

(d)           A decree or order by a court having jurisdiction (i) for relief in
respect of Servicer pursuant to the Bankruptcy Code or any other applicable
bankruptcy or other similar law, (ii) for appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or

 

13

--------------------------------------------------------------------------------


 

similar official) of Servicer or of any substantial part of its properties, or
(iii) ordering the winding-up or liquidation of the affairs of Servicer shall,
in any such case be entered, and shall not be vacated, discharged, stayed or
bonded within sixty (60) days from the date of entry thereof.

 

(e)           Servicer shall (i) file a petition seeking relief pursuant to the
Bankruptcy Code or any other applicable bankruptcy or other similar law,
(ii) consent to the institution of proceedings pursuant thereto or to the filing
of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of Servicer or any substantial part of its properties, or (iii) take
corporate or similar action in furtherance of any such action.

 

Section 6.03.  Termination by Bank.  Bank may terminate this Agreement upon
written notice prior to the end of the Term after the occurrence of a Servicer
Event of Default.  No such termination shall be effective until either
assumption by Bank or its Affiliate of the provision of the Services pursuant to
the Program Agreement or the appointment by Bank of a successor servicer
reasonably satisfactory to Servicer pursuant to a servicing agreement reasonably
satisfactory to Servicer.  Following the delivery by Bank of written notice of a
servicing transfer or termination, Bank shall have reasonable access to
Servicer’s operations and systems to ensure continuity of business and systems
required to service the Accounts until such time as Bank or its Affiliate
assumes the provision of the Services or appoints a successor servicer
reasonably satisfactory to Servicer.  Both Parties shall use commercially
reasonable efforts and cooperate with each other to ensure continuity of
business during any transfer of Services.

 

Section 6.04.  Effect of Termination.

 

(a)           If this Agreement terminates for any reason, the Parties shall
cooperate to ensure an orderly transfer of servicing as provided in subsection
(b) below.

 

(b)           If this Agreement is terminated pursuant to Section 5.02(e) or
Section 6.03, Servicer shall take all commercially reasonable steps necessary to
effectuate a transfer of the Services to Primary Servicer or any other
applicable successor servicer. To the extent that compliance with this
Section 6.04(b) shall require Servicer to disclose to a successor servicer any
Confidential Information (as defined in the Program Agreement), the successor
servicer shall be required to enter into a confidentiality agreement
satisfactory in form and substance to Servicer. Bank agrees that so long as the
Program is in effect, it shall perform, or require any successor servicer to
perform, the Services in accordance with the provisions of Sections 7.2 and 7.3
of the Program Agreement.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01.  Indemnification By Servicer. Servicer agrees to indemnify and
hold harmless Bank, its Affiliates and their respective officers, directors and
employees from and against and in respect of any and all losses, liabilities,
damages, costs and expenses of whatever

 

14

--------------------------------------------------------------------------------


 

nature, including reasonable attorneys’ fees and expenses (collectively,
“Damages”), which are caused or incurred by, result from, arise out of or relate
to:

 

(a)           the breach of any of Servicer’s representations or warranties made
in this Agreement;

 

(b)           the failure by Servicer to perform any of its covenants or
agreements contained in this Agreement, except to the extent such failure to
perform is caused by (i) the failure of any of the Bank Parties to perform its
obligations under any Transaction Document or (ii) any actions or omission by
Servicer taken or not taken at any Bank Parties’ written request or direction
pursuant to any Transaction Document;

 

(c)           any fines or penalties imposed by a Governmental Authority on the
basis of a Regulatory Failure;

 

(d)           any lawsuit, legal proceeding, arbitration proceeding, claim,
dispute, complaint or setoff by a Cardholder with respect to anything actually
or allegedly done or not done by Servicer in connection with the Services,
excluding anything actually or allegedly done or not done by Servicer that
(A) is required or expressly permitted under the Risk Management Policies, the
Operating Procedures or any Transaction Document or (B) is done at the express
direction of Bank.

 

(e)           any lawsuit, legal proceeding, arbitration proceeding or claim by
a third party alleging any material inaccuracy in the information provided
pursuant to Section 2.08.

 

Section 7.02.  Procedure for Indemnification.

 

(a)           In case any claim is made, or any suit or action is commenced
against Bank in respect of which indemnification may be sought by it under this
Section 7.02, Bank shall promptly give Servicer notice thereof and Servicer
shall be entitled to participate in the defense thereof and, with prior written
notice to Bank given not later than twenty (20) days after the delivery of the
applicable notice from Bank, to assume, at Servicer’s expense, the defense
thereof, with counsel reasonably satisfactory to Bank.  After notice from
Servicer to Bank of its election so to assume the defense thereof, Servicer
shall not be liable to Bank under this Section for any attorneys’ fees or other
expenses subsequently incurred by Bank in connection with the defense thereof,
except as set forth in Section 7.02(b), other than reasonable costs of
investigation.

 

(b)           Bank shall have the right to employ its own counsel if Servicer
elects to assume such defense, but the fees and expenses of such counsel shall
be at Bank’s expense, unless (i) the employment of such counsel has been
authorized in writing by Servicer, (ii) Servicer has not employed counsel to
take charge of the defense within twenty (20) days after delivery of the
applicable notice or, having elected to assume such defense, thereafter ceases
its defense of such action, or (iii) Bank has reasonably concluded that the
interests of the Parties are conflicting such that it would be inappropriate for
the same counsel to represent both parties (in which case Servicer shall not
have the right to direct the defense of such action on behalf of Bank), in any
of which events the attorneys’ fees and expenses of counsel to Bank shall be
borne by Servicer.

 

15

--------------------------------------------------------------------------------


 

(c)           Bank or Servicer may at any time notify the other of its intention
to settle or compromise any claim, suit or action against Bank in respect of
which payments may be sought by Bank hereunder, and (i) Servicer may settle or
compromise any such claim, suit or action solely for the payment of money
damages for which Bank will be fully indemnified hereunder and given a full and
complete release of any and all liability by all relevant parties relating to
such claim, suit or action, but shall not agree to any other settlement or
compromise unless Bank consents in writing, which consent shall not be
unreasonably withheld (it being agreed that any failure of an Bank to consent to
any settlement or compromise involving relief other than monetary damages shall
not be deemed to be unreasonably withheld), and (ii) Bank may settle or
compromise any such claim, suit or action solely for an amount not exceeding One
Thousand Dollars ($1,000), but shall not settle or compromise any other matter
without the prior written consent of Servicer, which consent shall not be
unreasonably withheld.

 

Section 7.03.  Notice and Additional Rights and Limitations.

 

(a)           If Bank fails to give prompt notice of any claim being made or any
suit or action being commenced in respect of which indemnification under this
Section 7.03 may be sought, such failure shall not limit the liability of
Servicer; provided, however, that this provision shall not be deemed to limit
Servicer’s rights to recover from Bank for any loss, cost or expense which it
can establish resulted from such failure to give prompt notice.

 

(b)           This Section 7.03 shall govern the obligations of the Parties with
respect to the subject matter hereof but shall not be deemed to limit the rights
that either Party might otherwise have at law or in equity.

 

(c)           Notwithstanding anything to the contrary in this Agreement, no
Party shall be liable to the other for punitive or exemplary damages relating to
or arising out of this Agreement, any breach hereof or any of the transactions
provided for therein, unless Bank shall have become liable to a third party for
such amounts.

 

Section 7.04.  Limits on Indemnification. Notwithstanding anything to the
contrary set forth in this article, Servicer shall not have any obligation to
indemnify Bank in respect of any breach of a representation or warranty under
Section 7.01(a) unless and until the Deductible Amount of Damages has been
incurred in the aggregate by Bank in respect of breaches of representations and
warranties under Section 7.01(a). After Bank incurs in aggregate the Deductible
Amount of Damages in respect of breaches of representations and warranties under
Section 7.01(a), Servicer shall indemnify Bank in accordance with this
Article VII to the extent of the full amount of such Damages.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01.  Confidentiality

 

(a)           General Confidentiality.

 

(i)            For purposes of this Agreement, “Confidential Information” means
any of the following: (i) information that is provided by or on behalf of either
Servicer or the Bank Parties to the other Party or its agents in connection with
providing Services hereunder (including information provided prior to the date
hereof or the Effective Date); (ii) information about Servicer or the Bank
Parties or their Affiliates, or their respective businesses or employees, that
is otherwise obtained by the other Party in connection with providing Services
hereunder, in each case including: (A) information concerning marketing plans,
objectives and financial results; (B) information regarding business systems,
methods, processes, financing data, programs and products; (C) information
regarding any products offered or proposed to be offered under the Program
Agreement or the manner of offering of any such products; (D) information
unrelated to the Program obtained by Servicer or the Bank Parties in connection
with this Agreement, including by accessing or being present at the business
location of the other Party; and (E) proprietary technical information,
including source codes, or other proprietary information developed in connection
with the Program; and (iii) the terms and conditions of this Agreement.

 

(ii)           The restrictions on disclosure of Confidential Information under
this Section 8.01 shall not apply to information received or obtained by
Servicer or the Bank Parties, as the case may be, that: (i) is or becomes
generally available to the public other than as a result of disclosure in breach
of this Agreement or any other confidentiality obligations; (ii) is lawfully
received on a non-confidential basis from a third party authorized to disclose
such information without restriction and without breach of this Agreement;
(iii) is contained in, or is capable of being discovered through examination of,
publicly available records or products; (iv) is required to be disclosed by
Applicable Law; provided that the Party subject to such Applicable Law shall use
reasonable efforts to avoid such disclosure and notify the other Party of any
such use or requirement prior to disclosure of any Confidential Information
obtained from the other Party in order to afford such other Party an opportunity
to seek a protective order to prevent or limit disclosure of the Confidential
Information to third Parties; provided, further, that such information shall be
disclosed only to the extent required by such Applicable Law and shall otherwise
remain Confidential Information; or (v) is developed by Servicer or the Bank
Parties, as the case may be, without the use or knowledge of any proprietary,
non-public information provided by the other Party under, or otherwise made
available to such Party as a result of, this Agreement.  Nothing herein shall be
construed to permit the Receiving Party (as defined below) to disclose to any
third party any Confidential Information that the Receiving Party is required to
keep confidential under Applicable Law.

 

17

--------------------------------------------------------------------------------


 

(iii)          The terms and conditions of this Agreement shall each be the
Confidential Information of Servicer and the Bank Parties and each of the
Parties to this Agreement shall be deemed to be a Receiving Party of each of
them; provided, however, that the terms of this Agreement may be filed by either
Party with any Governmental Authority (including public filings with the
Securities and Exchange Commission) to the extent required by Applicable Law.

 

(iv)          If Servicer, on the one hand, or the Bank Parties, on the other
hand, receives Confidential Information of the other Party (“Receiving Party”),
the Receiving Party shall do the following with respect to the Confidential
Information of the other Party (“Disclosing Party”): (i) keep the Confidential
Information of the Disclosing Party secure and confidential; (ii) treat all
Confidential Information of the Disclosing Party with the same degree of care as
it accords its own Confidential Information, but in no event less than a
reasonable degree of care; and (iii) implement and maintain commercially
reasonable physical, electronic, administrative and procedural security
measures, including commercially reasonable authentication, access controls,
virus protection and intrusion detection practices and procedures.

 

(b)           Use and Disclosure of Confidential Information.

 

(i)            Each Receiving Party shall use and disclose the Confidential
Information of the Disclosing Party only for the purpose of performing its
obligations or enforcing its rights with respect to the Program or as otherwise
expressly permitted by this Agreement, and shall not accumulate in any way or
make use of such Confidential Information for any other purpose.

 

(ii)           Each Receiving Party shall: (i) limit access to the Disclosing
Party’s Confidential Information to those employees, authorized agents, vendors,
consultants, service providers, accountants, advisors and subcontractors who
have a reasonable need to access such Confidential Information in connection
with the provision of the Services hereunder, in each case in accordance with
the terms of this Agreement, and (ii) ensure that any Person with access to the
Disclosing Party’s Confidential Information agrees to be bound by a
confidentiality agreement containing the restrictions set forth in this
Section 8.01.

 

(c)           Unauthorized Use or Disclosure of Confidential Information.  Each
Receiving Party agrees that any unauthorized use or disclosure of Confidential
Information of the Disclosing Party might cause immediate and irreparable harm
to the Disclosing Party for which money damages might not constitute an adequate
remedy.  In that event, the Receiving Party agrees that injunctive relief may be
warranted in addition to any other remedies the Disclosing Party may have.  In
addition, the Receiving Party agrees promptly to advise the Disclosing Party by
telephone and in writing via facsimile of any security breach that may have
compromised any Confidential Information or of any unauthorized
misappropriation, disclosure or use by any Person of the Confidential
Information of the Disclosing Party which may come to its attention, and to take
all steps at its own expense reasonably requested by the Disclosing Party to
limit, stop or otherwise remedy such breach, misappropriation, disclosure or
use.

 

18

--------------------------------------------------------------------------------


 

(d)           Return or Destruction of Confidential Information.  Upon the
termination or expiration of this Agreement, the Receiving Party shall comply
with the Disclosing Party’s reasonable instructions regarding the disposition of
the Disclosing Party’s Confidential Information, which may include return of any
and all the Disclosing Party’s Confidential Information (including any
electronic or paper copies, reproductions, extracts or summaries thereof);
provided, however, that the Receiving Party in possession of tangible property
containing the Disclosing Party’s Confidential Information may retain one
archived copy of such material, subject to the terms of this Agreement, which
may be used solely for regulatory purposes and may not be used for any other
purpose.  Such compliance shall be certified in writing, including a statement
that no copies of Confidential Information have been kept, except as necessary
for regulatory purposes.

 

Section 8.02.  Access Rights.  Each Party shall permit the other Party and its
representatives and regulators to visit its facilities related to the Program
during normal business hours with reasonable advance notice.  The reviewing
Party shall employ such reasonable procedures and methods as necessary and
appropriate in the circumstances, minimizing interference to the extent
practicable with the reviewed Party’s normal business operations.  The reviewed
Party shall use commercially reasonable efforts to facilitate the reviewing
Party’s review, including making reasonably available such personnel of the
reviewed Party and its service providers to assist the reviewing Party and its
representatives as reasonably requested.  Each Party shall also permit the other
Party and its representatives and regulators to review (during normal business
hours) and obtain copies of the books and records relating to the Program,
including any audit results of subcontractors that provide Services; provided
that neither Party shall be required to provide access to records to the extent
that (a) such access is prohibited by Applicable Law, (b) such records are
legally privileged, (c) such records are company planning documents of such
Party or any of its Affiliates, operating budgets, management reviews or
employee records, (d) such records relate to other customers of, or credit
programs operated by, the Bank Parties or Servicer or (e) such records relate to
other customers or operations of such Party other than the Program or to
personnel records not normally disclosed in connection with audits.

 

Section 8.03.  No Waiver; Remedies; Amendment.

 

(a)           Failure or delay on the part of either Party to exercise any right
provided for herein shall not act as a waiver thereof, nor shall any single or
partial exercise of any right by either Party preclude any other or further
exercise thereof.

 

(b)           Remedies provided in this Agreement shall be the exclusive
remedies of the Parties for breaches of, or claims relating to, this Agreement.

 

(c)           In no event shall a term or provision of this Agreement be deemed
to have been waived, modified or amended, unless a waiver, modification or
amendment is in writing and signed by the Parties hereto.

 

Section 8.04.  Independent Contractor. In the performance of its duties or
obligations under this Agreement, Servicer shall not be deemed to be the agent
of Bank and Bank shall not be deemed to be the agent of Servicer and each Party
shall at all times take

 

19

--------------------------------------------------------------------------------


 

whatever measures as are necessary to ensure that its status shall be that of an
independent contractor.

 

Section 8.05.  No Joint Venture. Nothing in this Agreement or any Transaction
Document shall be deemed to create a partnership or joint venture between
Servicer and Bank. Except as expressly set forth herein, no Party shall have any
authority hereunder to bind or commit the other Party.

 

Section 8.06.  Payment Terms. All payments to be made by either Party pursuant
to this Agreement shall be made by wire transfer in lawful money of the United
States, immediately available funds, to such account as the receiving Party
shall specify prior to noon, New York time, two Business Days prior to the date
payment is required. Any payment required to be made on a day that is not a
Business Day shall be made on the next succeeding Business Day.

 

Section 8.07.  Entire Agreement. Each Party acknowledges that no
representations, agreements, or promises were made to it by the other Party
other than those representations, agreements or promises specifically contained
in this Agreement and in the Transaction Documents. This Agreement and the other
Transaction Documents set forth the entire understanding between the Parties
hereto with respect to the subject matter hereof and thereof.

 

Section 8.08.  No Set-Off.  The Parties agree that each Party has waived any
right to set-off, combine, consolidate or otherwise appropriate and apply
(i) any assets of the other Party held by the Party or (ii) any indebtedness or
other liabilities at any time owing by the Party to the other Party, as the case
may be, against or on account of any obligations owed by the other Party in
connection with this Agreement, except as expressly set forth herein.

 

Section 8.09.  Notices. All notices, requests, demands and other communications
which are required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been duly given upon the delivery or receipt
thereof, as the case may be, sent by registered or certified mail, return
receipt requested, via overnight delivery service, postage prepaid, or by
facsimile transmission if provided below (receipt confirmed) to:

 

(a)           In the case of Servicer:

 

c/o The Neiman Marcus Group, Inc.
One Marcus Square
1618 Main Street
Dallas, Texas 75201
Attention:  General Counsel
Facsimile:  (214) 573-5354

 

With a copy to:

 

c/o The Neiman Marcus Group, Inc.
One Marcus Square
1618 Main Street

 

20

--------------------------------------------------------------------------------


 

Dallas, Texas 75201
Attention:  Credit Card Program Manager
Facsimile:  (214) 743-7646

 

With a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention:  Maripat Alpuche, Esq.
Facsimile: (212) 455-2502

 

(b)           In the case of Bank:

 

HSBC Bank Nevada, N.A.
26525 N. Riverwoods Blvd.

 

Mettawa, IL 60045
Attention: Chief Operating Officer, HSBC Card & Retail Services

 

With a copy to:

 

HSBC Card & Retail Services
26525 N. Riverwoods Blvd.
Mettawa, IL 60045
Attention: General Counsel, Card & Retail Services Division

 

Section 8.10.  Severability. To the fullest extent permitted by law, any term or
provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement in such jurisdiction or in
any other jurisdiction.

 

Section 8.11.  Headings. The headings and recitals contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 8.12.  Survival. The provisions of Section 2.02, Section 6.02(a),
Section 6.02(b), Section 6.04, Section 8.01, Section 8.08, Section 8.12,
Section 8.13, Section 8.17 and Section 8.18 and Article VII shall survive any
termination of this Agreement.

 

Section 8.13.  Costs and Expenses. Except as expressly provided otherwise in
this Agreement, the Risk Management Policies, the Operating Procedures or any
other Transaction Document, each Party shall bear all costs and expenses
incurred by such Party in connection with its performance of its duties
hereunder (including, in the case of Servicer, all costs and expenses incurred
by it in connection with its performance of the Services) or otherwise.

 

21

--------------------------------------------------------------------------------


 

Section 8.14.  Drafting. Each Party acknowledges that its legal counsel
participated in the drafting of this Agreement. The Parties hereby agree that
the rule of construction that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement to
favor one Party over the other.

 

Section 8.15.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which counterparts shall be deemed to be original, and all
such counterparts shall constitute one and the same instrument.

 

Section 8.16.  Assignment; Successors. This Agreement shall not be assigned by
either Party without the prior written consent of the other, except that
(a) Servicer shall have the right to assign its rights and obligations hereunder
to any Affiliate of Servicer and (b) Bank shall have the right to assign its
rights and obligations hereunder to an Affiliate. This Agreement is intended for
the exclusive benefit of the Parties hereto and their respective successors and
permitted assigns, and shall not create any rights in or be enforceable by any
other Person whomsoever, other than any Person entitled to indemnification from
Servicer pursuant to Article VII hereof, it being the intention of the Parties
that no other Person shall be deemed to be a third party beneficiary of this
Agreement. This Agreement shall be binding on, and enforceable against, the
successors and permitted assigns of the Parties.

 

Section 8.17.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within such State, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws.

 

Section 8.18.  Waiver of Jury Trial and Venue.

 

(a)           Each party hereto hereby waives all right to trial by jury in any
action or proceeding to enforce or defend any rights under this Agreement.

 

(b)           Each party hereto hereby irrevocably submits to the jurisdiction
of the United States District Court for the State of Delaware or, if such
federal jurisdiction is unavailable, in the state courts of the State of
Delaware over any action arising out of this Agreement, and each party hereto
hereby irrevocably waives any objection which such party may now or hereafter
have to the laying of improper venue or forum non conveniens.  Each party hereto
agrees that a judgment in any such action or proceeding may be enforced in other
jurisdictions by suit on the judgment or in any manner provided by law.  Any and
all service of process and any other notice in any such suit, action or
proceeding with respect to this Agreement shall be effective against any party
hereto if given as provided herein.

 

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement as of the date first written above.

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ James E. Skinner

 

22

--------------------------------------------------------------------------------


 

 

 

 

Name: James E. Skinner

 

 

 

Title: EVP & CFO

 

 

 

 

 

 

 

 

HSBC BANK NEVADA, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Brian Hughes

 

 

 

Name: Brian Hughes

 

 

 

Title: EVP

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

Services

 

Documentation Services — There are non-credit functions (i.e. store and
marketing mailings) not included in a transfer of Documentation Services.

 

Late Stage Collections — Late stage collection accounts are defined as accounts
equal to or greater than [***] contractual days delinquent (equal to or greater
than [***]).  Late stage collection servicing includes the use of power dialing
equipment and the generation of collection letters in addition to outbound phone
contact with the customer.  (Note:  Bank handles all charged-off accounts.)

 

Data Processing Services — Credit card data processing involves retail
cardholder account data storage and maintenance, transaction authorizing and
posting, fraud and risk management strategies and settlement.

 

Early Stage Collections — Early stage collection accounts are defined as
accounts less [***] delinquent (less than [***]).  The servicing for early stage
collections includes providing account monitoring, identifying over-extended
accounts and initiating the appropriate collection efforts which include the use
of power dialing equipment and the generation of collection letters.

 

Credit Processing Services include the processing, primarily through store
referral call interaction, and decisioning of new applications and pending sale
transactions on existing accounts. Both of these underwriting processes are
governed by the risk management policies and operating procedures.

 

Customer Service Services has multiple areas of functionality.  The call center
responds and resolves cardholder and store inquiries and handles card program
billing-related claims for Neiman Marcus, Bergdorf Goodman and the InCircle
loyalty program.   Other support groups involved in the customer resolution
process include Bill Adjustments, Media Retention and Retrieval, Accounts
Receivable reconciliation, Third Party Charge-backs as well as various clerical
responsibilities.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.04(a)

 

Service Level Standards

 

For the Term, the following Servicing Levels will be maintained by Servicer as
noted:

 

A.            Late and Early-Stage Collections Servicer will meet the following
service levels on average each month (as measured by Servicer’s standard
practices):

 

1.              Percentage of time that Servicer shall make its collections
operations available during the following times: [***]

 

Monday through Thursday [***] CST

Friday [***] CST

Saturday [***] CST

Sunday [***]

 

2.              Minimum account penetration rate based on the following balance
range and delinquency:  [***]

 

[***]

 

B.            Credit Processing Services & Customer Service Services Servicer
will meet the following service levels on average each month (as measured by
Servicer’s standard practices):

 

1.              Percentage of all customer service inquiry batch-work
correspondence (including address or name changes or credit bureau inquiries)
that will be opened and reviewed within [***] days of receipt: [***]

 

2.              Authorization, customer service and InCircle calls will be
answered on a monthly average within the following timeframes after the call
first becomes available for a Universal Agent to answer:

 

[***]

 

Exceptions to the ASA’s are as follows:

·                  [***].

·                  [***]

 

--------------------------------------------------------------------------------


 

within the reprieve) the month following the month during which the Change of
Terms has become effective.

 

3.              Percentage of all adverse action letters that will be mailed out
within 21 days after the adverse decision was made: [***] [Regulatory SLA]

 

4.              Upon the request of a Cardholder or upon the end of the fourth
cycle for any Account with a Credit Balance up to [***], the percentage of
Credit Balance refunds requested verbally or systemically that will be sent out
within 5 days of such request or cycle end date provided that no Credit Balance
refund will be sent out for a Credit Balance under [***] [Regulatory SLA]

 

5.              Upon the request of a Cardholder or upon the end of the fourth
cycle for any Account with a Credit Balance up to [***], the percentage of
Credit Balance refunds requested by mail correspondence that will be sent out
within 9 days of such request or cycle end date provided that no Credit Balance
refund will be sent out for a Credit Balance under [***] [Regulatory SLA]

 

6.              Percentage of Fair Credit billing and all other customer
initiated disputes that are addressed within 60 days of receipt of notification:
[***] * [Regulatory SLA]

 

7.              Percentage of time that Servicer shall make its customer service
operations from Monday through Friday from 8:00 a.m. CST to 7:00 p.m. CST and
Saturday from 9:00 a.m. CST to 1:00 p.m CST: [***]

 

8.              Percentage of time that Servicer shall make its authorizations
and new account operations available from Monday through Friday from 9:00 a.m.
CST to 11:00 p.m. CST, Saturday from 9:00 a.m. CST to 11:30 p.m. CST and Sunday
from 9:00 a.m. CST to 10:30 p.m. CST (and will extend these hours to accommodate
the store operations when formal store hours are extended due to special sales
events and seasonal demands): [***]

 

--------------------------------------------------------------------------------

* Denotes a Starred SLA

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.02

 

Remedies

 

“Initial Penalty Amount”: [***].

 

“Subsequent Penalty Amount”: [***].

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.04

 

Indemnity Matters

 

“Deductible Amount”: [***].

 

--------------------------------------------------------------------------------